THE cases of Huff v. Gilbert, 4 Blackf. 19, and Spears v. Clark, 6 id. 167, as to bills,of exceptions, were referred to as being correctly decided.
Exceptions to a decision of the Court must be taken at the time the decision is made;, but the’Qourt will allow a reasonable time to settle and reduce the exceptions to form. R. S. 1843, p. 733 (1).

(1) “If the party intends to take a bill of exceptions, he should give notice to the judge at the trial; and if he does not file it at the trial, he should move the judge to assign a reasonable time within which he may file it. A practice to sign it after the term must be understood to be a matter of consent between the parties, unless the judge has made an express order in the term, allowing such a period to prepare it.” Ex parte Bradstreet, 4 Peters, 102. Acc. Brown v. Clarke, 4 Howard, U. S. 4. See Ind. Stat. of 1848, p. 30, and of 1849, p. 21.